Citation Nr: 0021126	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Whether the claim for service connection for a low back 
disorder is well grounded.  

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from February 1980 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
RO that denied service connection for a low back disorder.  
In his substantive appeal dated in December 1995 the veteran 
requested an RO hearing before a member of the Board.  The 
requested hearing was scheduled in September 1997.  The 
veteran canceled this hearing due to a death in his family.  
Another RO hearing before a member of the Board was scheduled 
in May 1999, but the veteran failed to appear.  The second 
issue noted on the title page of this decision will be 
addressed in the Remand section of this decision.  


FINDING OF FACT

The veteran's claim for service connection for a low back 
disorder is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's October 1979 examination prior to service 
entrance, his spine was evaluated as normal.  Review of the 
service medical records reveals that the veteran was seen in 
May 1980 with complaints of back pain which had started the 
previous day, when the veteran rose from a sitting position.  
Evaluation revealed no discoloration or edema.  Range of 
motion in the back was full and there was no pain on 
palpation.  The impression was back strain.  The veteran was 
again seen in February 1981 with complaints of lower back 
pain, which developed while he was lifting stores.  
Evaluation revealed muscle spasm in the lumbar spine.  It was 
said that there was no pain shooting down the veteran's legs.  
The assessment was low back muscle strain.  On the veteran's 
February 1982 examination prior to separation from service, 
evaluation of the spine revealed low back pain with heavy 
lifting and repeated bending.  A diagnosis of mild chronic 
lumbosacral strain by history was reported.  

On an October 1994 VA medical examination the veteran said 
that while lifting objects in 1981 he had a sudden episode of 
paralysis from the waist down which lasted for 15 minutes.  
He said that he had had aching off and on ever since and, 
when the pain was severe, he had to lie on the floor for 
relief.  He said that he still developed low back pain off 
and on.  Evaluation revealed normal reflexes and there were 
no postural abnormalities or deformities.  There was good 
musculature in the back.  The veteran had 115 degrees of 
forward flexion in the low back and 15 degrees of extension.  
Left and right lateral flexion was 20 degrees each and there 
were 30 degrees of right rotation and 30 degrees of left 
rotation.  Some pain on motion was reported.  An X-ray was 
negative.  The diagnosis was lumbosacral spine pain.  It was 
said that there was no arthritis.  

In a December 1994 statement the veteran said that he had 
received no treatment for his back since service, but he did 
have back pain since service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  Service 
connection may be granted for disability initially diagnosed 
after service when all the evidence demonstrates that the 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question in regard to the issue of entitlement 
to service connection for a low back disability is whether 
the veteran has met his burden of submitting evidence of a 
well-grounded (i.e. plausible) claim.  If not, his claim must 
fail and there is no duty to assist him in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the veteran has 
submitted a well-grounded claim of service connection for a 
low back disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
According to a decision of the Court, a well-grounded claim 
requires competent evidence of current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The Court has also held, citing 38 C.F.R. § 3.303(b), that 
the regulations permitting the veteran to bring a well 
grounded claim based on continuity of symptomatology apply if 
the condition is observed during service or the applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

On three occasions during service, in 1980, 1981, and on the 
1982 service discharge examination the veteran was treated 
for a low back strain.  On one occasion there was muscle 
spasm and on the service discharge examination there was a 
diagnosis indicating chronicity.  On the recent VA 
examination there was also a diagnosis reflecting the current 
existance of a low back disorder.  The evidence as regards 
well groundedness is in equipoise here.  38 U.S.C.A. 
§ 5107(b).  The Board thus finds the claim to be well 
grounded.  38 C.F.R. § 3.303(b), Savage, supra.


ORDER

The claim for service connection for a low back disorder is 
well grounded.  



REMAND

In view of the above decision by the Board that the veteran's 
claim for service connection for a low back disorder is well 
grounded, the VA has a duty to assist the veteran in the 
development of his claim under 38 U.S.C.A. § 5107(a).  
Accordingly, this case is REMANDED to the RO for the 
following action:  

1. The RO should contact the veteran and 
ask him for the names and addresses of 
any health care providers, both VA and 
non VA, who have treated him for low 
back disability since December 19, 
1994, the date of his statement 
indicating no treatment for back 
disability since service discharge.  
If the veteran responds, all named 
health care providers should be 
appropriately contacted and asked to 
provide copies of all clinical records 
documenting such treatment.  All 
records obtained should be associated 
with the claims folder.  

2. Then, irrespective of whether any 
clinical records are obtained pursuant 
to the above paragraph, the veteran 
should be afforded a VA orthopedic 
examination to ascertain the nature 
and etiology of any low back 
disability now present.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder must be 
made available to the examining 
physician prior to the examination so 
that the pertinent clinical records 
can be reviewed in detail and the 
examiner should state that he has 
reviewed these records in his 
examination report.  At the conclusion 
of the examination, and after a 
careful review of the record, the 
examiner should express medical 
opinions in response to the following 
questions: (a) does the veteran 
currently have a chronic lumbosacral 
strain or other low back disorder, and 
if so, what is the current correct 
diagnosis of that low back disorder; 
(b) is any current  low back pathology 
the same as or related to the low back 
pathology for which he was treated in 
service.  

3. Then, the RO should adjudicate the 
veteran's claim for service connection 
for a low back disorder on the basis 
of all the relevant evidence of 
record.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
adjudication, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



